Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a) as being anticipated by Albrecht et al (2007/0080153).
 	For claim 1, Albrecht teaches welding asset tracking system (fig.2a and 4) (abstract, lines 1-3), comprising: a first detector (24 as shown in fig.2a) (24 that is attached to welding device 66a as shown in fig.4) positioned at a first location (original location before moving) proximate a portal or boundary of a welding area (64 as shown in fig.4) (par.41,lines 1-10 and par.65, lines 1-10), the first detector (24 as shown in fig.2a) configured to: obtain an asset identifier from a welding asset (66a as shown in fig.4) at a first time when the welding asset is in proximity of the first detector (24 as shown in fig.2a), and transmit a first signal representative of a first detector (24 as shown in fig.2a) identifier, the first location, the asset identifier, or the first time (par.44, lines 1-6 and par.65, lines 5-15 and par.66, lines 1-8); a second detector (another 24 as shown in fig.2a) (par.44, lines 2-4) positioned at a second location (24 can be at the element 66b as shown in fig.4) that is closer to, or farther from, the portal or boundary than the first location (the location of element 66a from original position as shown in fig.4), the second detector (another 24 as shown in fig.2a) (par.44, lines 2-4) configured to: obtain the asset identifier from the welding asset (66a as shown in fig.4) at a second time (second time moving to second position from the original position) when the welding asset is in proximity of the second detector (another 24 as shown in fig.2a) (par.44, lines 2-4)(the second detector communicates with the first detector to get information of location and identification of element 66a when it reaches at second position as shown in fig.4), and transmit a second signal representative of a second detector identifier, the second location, the asset identifier, or the second time (par.44, lines 1-6 and par.65, lines 5-15 and par.66, lines 1-8) (the system is capable of getting information of in each movement or position and time); and a welding asset tracking server (48 as shown in fig.4-6) configured to: receive the first signal and second signal (receives signals 24 that is attached to 66a and 24 that is attached 66b as shown in fig.4-7), determine a travel direction of the welding asset (66a as shown in fig.4-7) based on the first location, first time, second location, and second time, and in response to determining the travel direction is towards or away from the portal or boundary of the welding area, update a welding asset tracking database to indicate the welding asset has entered into, or departed from, the welding area (par.41, lines 18-25, par.65, lines 8-18, par.69, lines 1-20).  	For claim 2, Albrecht further teaches wherein the first detector (24 as shown in fig.2a) comprises first communication circuitry (32 as shown in fig.2a) configured to obtain the asset identifier from the welding asset, and the second detector (another 24 as shown in fig.2a) (par.44, lines 2-4) comprises second communication circuitry configured to obtain the asset identifier from the welding asset (66a as shown in fig.4) (par.44, lines 1-6 and par.65, lines 5-15).  	For claim 3, Albrecht further teaches wherein the welding asset tracking server (48 as shown in fig.4-7) is configured to send an enable signal to the welding asset through the first detector or second detector (one of 24 as shown in fig.2a) in response to determining the welding asset has entered into the welding area (par.65, lines 5-15).  	For claim 4, Albrecht further teaches wherein the welding asset tracking server (48 as shown in fig.4-7) is configured to send a disable signal to the welding asset via the first detector or the second detector in response to determining the welding asset has departed from the welding area (par.72, lines 23-26).  	For claim 5, Albrecht further teaches wherein the welding asset (66a as shown in fig.4-7) comprises a wire feeder, welding power supply, operator badge, welding helmet, air-purifying respirator, wire spool, wire barrel, work order, workpiece, welding gun, grinder, fume extractor, foot pedal, gas bottle regulator, power supply pendant, weld cable, or sensor module (par.32, lines 5-10).  	For claim 6, Albrecht further teaches wherein the welding asset (66a as shown in fig.4-7) comprises a first welding asset (66a as shown in fig.4-7), and the first detector or second detector (24 as shown in fig.2a) is retained by a second welding asset (66b as shown in fig.4-7) (par.44, lines 1-6 and par.65, lines 5-15).  	For claim 7, Albrecht further teaches wherein the first detector or second detector (24 as shown in fig.2a) comprises a gateway (nodes) (par.45, lines 1-10 and par.64, lines 5-15).  	For claim 8, Albrecht further teaches wherein the first detector comprises a first portion of a gateway and the second detector comprise a second portion of the gateway (par.44, lines 1-6 and par.65, lines 5-15 and par.66, lines 5-10) (fig.4-7).  	For claim 9, Albrecht further teaches wherein the first detector or second detector comprises a hub (par.64, lines 5-15).  	For claim 10, Albrecht further teaches wherein the first detector comprises a first portion of a hub and the second detector comprise a second portion of the hub (par.64, lines 5-15 and par.66, lines 5-10) (fig.4-7).  	For claim 11, Albrecht teaches method of determining welding asset movement through a welding area (abstract, lines 1-3) (fig.4-7), comprising: determining a first position (the original position before moving) of the welding asset (66a as shown in fig.4) (par.41,lines 1-10 and par.65, lines 1-10), the first position being correlated with a first time (movement of element 66a as shown in fig.4 from first position to second position correspond time period where the first position is the first time and second position is second time) (par.41,lines 10-20 and par.65, lines 8-15); determining a second position (second position is when the element 66a reaches at location 76 as shown in fig.4) of the welding asset (66a as shown in fig.4), the second position being correlated with a second time that is later than the first time (movement from first position to second position correspond time period where the first position is the first time and second position is second time) (par.41,lines 10-20 and par.65, lines 8-15); determining, via processing circuitry (32 as shown in fig.2a), a travel direction of the welding asset based on the first position and second position (par.65, lines 10-20 and par.69, lines 10-20); and in response to determining the travel direction is towards or away from a portal or boundary of the welding area(par.65, lines 10-20 and par.69, lines 10-20), updating a welding asset tracking database to indicate the welding asset has entered into or departed from the welding area (par.65, lines 10-20 and par.69, lines 10-20).  	For claim 12, Albrecht further teaches wherein determining the first position of the welding asset (movement of element 66a as shown in fig.4 from first position to second position correspond time period where the first position is the first time and second position is second time) comprises receiving a signal from a first detector (24 a shown in fig.2a) positioned at a first location proximate a portal or boundary of a welding area (detecting original position of element 66a as shown in fig.4) (par.65, lines 10-20 and par.69, lines 10-20).  	For claim 13, Albrecht further teaches wherein determining the second position of the welding asset (movement of element 66a as shown in fig.4 from first position to second position correspond time period where the first position is the first time and second position is second time) comprises receiving a signal from a second detector (another 24 as shown in fig.2a) (par.44, lines 2-4) positioned at a second location that is closer to, or farther from, the portal or boundary than the first location (par.44, lines 2-4)(the second detector communicates with the first detector to get information of location and identification of element 66a when it reaches at second position as shown in fig.4) (par.65, lines 10-20 and par.69, lines 10-20 and par.72, lines 1-10)).  	For claim 14, Albrecht further teaches wherein the first signal is representative of the first position (movement of element 66a as shown in fig.4 from first position to second position correspond time period where the first position is the first time and second position is second time) (par.65, lines 10-20 and par.69, lines 10-20).  	For claim 15, Albrecht further teaches wherein the first signal is representative of an identifier of the first detector, wherein determining the first position further comprises determining a first detector position based on the identifier (par.49, lines 5-15 and par.65, lines 10-20).  	For claim 16, Albrecht further teaches wherein determining the first detector position comprises looking up a stored detector position corresponding to the identifier (par.49, lines 5-15 and par.65, lines 10-20 and par.67, lines 5-10).  	For claim 17, Albrecht further teaches comprising sending an enable signal to the welding asset through the first detector or second detector in response to determining the welding asset has entered into the welding area (par.65, lines 10-20 and par.69, lines 10-20 and par.72, lines 1-10)).  	For claim 18, Albrecht further teaches comprising sending a disable signal to the welding asset through the first gateway or second gateway (nodes) in response to determining the welding asset has departed from the welding area (par.65, lines 10-20 and par.69, lines 10-20 and par.72, lines 1-10)).  	For claim 19, Albrecht further teaches wherein the welding asset comprises a wire feeder, welding power supply, operator badge, welding helmet, air-purifying respirator, wire spool, wire barrel, work order, workpiece, welding gun, grinder, fume extractor, foot pedal, gas bottle regulator, power supply pendant, weld cable, or sensor module (par.32, lines 5-10).  	For claim 20, Albrecht further teaches wherein the welding asset (66 as shown in fig.4) comprises a first welding asset (66a as shown in fig.4), and the first detector or second detector is retained by a second welding asset (66b as shown in fig.4) (par.44, lines 1-6 and par.65, lines 5-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761   

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761